TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00634-CV


In re Law Enforcement Alliance of America, Inc.





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Law Enforcement Alliance of America, Inc. ("LEAA") filed this original proceeding
seeking a writ of mandamus to compel the district court to reverse its discovery order dated  October
10, 2011 requiring LEAA to respond to certain interrogatories and requests for production of
documents.  Based on the record before us, we cannot conclude that the district court abused its
discretion in issuing its order.  Accordingly, we deny LEAA's petition for writ of mandamus.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Filed:   December 9, 2011